Status of Application
1.	Acknowledgment is made of the amendments filed 10/12/2021. Upon entering the amendments, claims 1-2, 4, 6, 8, 10, 16, and 20-23 are amended and claims 1-24 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claims 1-2, 4, 6, 8, 10, 16, and 20-21 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn for said claims as well as for the claims depending therefrom and rejected under USC 112 for reasons of said dependencies. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art of record, and at showing that the claim amendments overcome the indefiniteness rejections applied in the previous Office Action. The amendments change the claims to fully reflect applicant's inventive methods of reducing a size of nanoparticle groupings, and applicant's arguments show that the methods of the amended claims are definite and not anticipated by or obvious over the teachings of the prior art of record. Specifically, applicant’s remarks show that the amended claims clearly define the steps of the process covered by the claim limitations, in that the claims 1 and 20 amendments indicate how acid and fuel are what the nanoparticles are mixed with, and how the micro-combustions are caused to occur. Further, the remarks show that the amendments clarify the types of nanoparticles or nanoparticle groups that are formed by the interface breaking caused by said micro-combustions, and as such overcome the further causes of indefiniteness in instant claims 1 and 20. The remarks show that the place wherein nitric acid is present has been clarified by the claim 2 amendments, and wherein acid is present in amended claim 4. Further, the remarks show that the 
Allowable Subject Matter
4.	Claims 1-24 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of reducing a size of nanoparticle groupings. Specifically, the prior art fails to teach a method wherein calcine heated and formed agglomerated and/or aggregated nanoparticles are mixed with an acid and a fuel in a controlled gas evolution reaction fluid, and wherein the mixing of the acid and fuel initiates micro-combustions in said controlled gas evolution fluid during a controlled gas evolution process and cause nanoparticle interconnections at interfaces of said nanoparticles to be broken, and wherein the breaking of the interconnections separates nanoparticles so as to create at least one primary nanoparticle and/or individual nanoparticles or nanoparticle clusters such that the size of the larger nanoparticle groupings is reduced to smaller nanoparticle groups by the micro-combustions, said resultant smaller nanoparticle groupings or primary nanoparticles having the same chemical composition as the starting larger nanoparticle groupings. The prior art also does not teach or suggest a 
The most relevant prior art references found are Walters et al (US 2013/0320274) and Agarwal et al (US 10941464). The difference from instant claims is that while Walters et al teaches a method of deagglomerating nanoparticulate agglomerates by a process comprising agitation and plasma treatment, Walters does not teach that the deagglomeration occurs via micro-combustions resultant from a controlled gas evolution reaction caused by a reaction between fuel and acid in a mixture. Agarwal et al teaches a cavitation process for treating nanoparticulate materials, but similarly provides no teaching as to the reduction in size of nanoparticle aggregates/agglomerates by a method wherein calcine heated and formed agglomerated and/or aggregated nanoparticles are mixed with an acid and a fuel in a controlled gas evolution reaction fluid, and wherein the mixing of the acid and fuel initiates micro-combustions in said controlled gas evolution fluid during a controlled gas evolution process and cause nanoparticle interconnections at interfaces of said nanoparticles to be broken, and wherein the breaking of the interconnections separates nanoparticles so as to create at least one primary nanoparticle and/or individual nanoparticles or nanoparticle clusters such that the size of the larger nanoparticle groupings is reduced to smaller nanoparticle groups by the micro-combustions, said . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



NSW26 October 2021